 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 1 of 18 - Page ID # 228




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ZACKORY H. RINGER,

                   Plaintiff,                            4:20-CV-3056

vs.
                                               MEMORANDUM AND ORDER
NEBRASKA, KANSAS, &
COLORADO RAILWAY, L.L.C.,
OMNITRAX HOLDINGS
COMBINED, INC., and OMNITRAX,
INC.

                   Defendants.


      The plaintiff, Zackory Ringer, alleges a retaliation claim pursuant to the
whistleblower provision of the Federal Railroad Safety Act (FRSA), 49 U.S.C.
§ 20109, and an injury claim pursuant to the Federal Employers Liability Act
(FELA) regarding the defendants' negligence in exposing him to a herbicide
and refusing his request for medical treatment. Defendant Nebraska, Kansas
& Colorado Railway (NK&C) (filing 12), and defendants Omnitrax Holdings
and Omnitrax together (filing 10), filed separate motions to dismiss the
plaintiff's whistleblower claims for lack of subject-matter jurisdiction pursuant
to Fed. R. Civ. P. 12(b)(1), and to dismiss all claims for the plaintiff's failure
to state a claim upon which relief can be granted pursuant to Rule 12(b)(6).
The defendants' motions will be denied.


                          I. STANDARD OF REVIEW
      A motion pursuant to Rule 12(b)(1) challenges whether the court has
subject matter jurisdiction. The party asserting subject matter jurisdiction
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 2 of 18 - Page ID # 229




bears the burden of proof. Great Rivers Habitat Alliance v. FEMA, 615 F.3d
985, 988 (8th Cir. 2010).
      A court deciding a motion under Rule 12(b)(1) must distinguish between
a "facial attack"' and a "factual attack." Branson Label, Inc. v. City of Branson,
Mo., 793 F.3d 910, 914 (8th Cir. 2015). A facial attack concerns a failure to
allege sufficient facts to support subject matter jurisdiction, whereas a factual
attack concerns the veracity of the pled facts supporting subject matter
jurisdiction. See Davis v. Anthony, Inc., 886 F.3d 674, 679 (8th Cir. 2018). In a
facial attack, the Court merely needs to look and see if the plaintiffs have
sufficiently alleged a basis for subject matter jurisdiction, and accepts all
factual allegations in the pleadings as true and views them in the light most
favorable to the nonmoving party. Branson Label, 793 F.3d at 914. In a factual
attack, subject matter jurisdiction is challenged in fact, irrespective of the
pleadings, and matters outside the pleadings are considered. Id. at 914-15.
      To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth
a short and plain statement of the claim showing that the pleader is entitled
to relief. Fed. R. Civ. P. 8(a)(2). This standard does not require detailed factual
allegations, but it demands more than an unadorned accusation. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). For the purposes of a motion to dismiss a court
must take all the factual allegations in the complaint as true, but is not bound
to accept as true a legal conclusion couched as a factual allegation. Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      A complaint must also contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A
claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged. Id. Where the well-pleaded facts do not permit the


                                         2
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 3 of 18 - Page ID # 230




court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief. Id. at 679.
The facts alleged must raise a reasonable expectation that discovery will reveal
evidence to substantiate the necessary elements of the plaintiff's claim.
Twombly, 550 U.S. at 554. The court must assume the truth of the plaintiff's
factual allegations, and a well-pleaded complaint may proceed, even if it
strikes a savvy judge that actual proof of those facts is improbable, and that
recovery is very remote and unlikely. Id. at 556.


                              II. BACKGROUND
      The allegations in the plaintiff's complaint identify defendant NK&C as
a railroad carrier controlled by defendant Omnitrax Holdings, Combined Inc.,
and operates transporting wheat, corn, coal, and fertilizer. Defendant
Omnitrax, Inc. provides rail transportation services across the nation. Filing 1
at 2. The plaintiff is a resident of Ogallala, Nebraska, and was employed by
the defendants, primarily as a conductor, from around August 16, 2018, until
his employment was terminated on November 18, 2019. Filing 1 at 2-3, 6.
      The plaintiff alleges that in April or May 2019, he and Engineer Jon
Mack were preparing to operate a locomotive when Mack received a call from
the mechanical engineering manager, Kelly Smith, who directed Mack to take
certain actions with the locomotive's throttle and generator field. Filing 1 at 3.
Mack and the plaintiff discussed Smith's order, and believed that doing as
Smith directed would violate the law and constitute a "red zone" safety
violation. They refused to do what Smith directed them to do. When the
plaintiff and Mack arrived at the jobsite, Smith was waiting for them. Smith
again instructed Mack and the plaintiff to take actions they believed were
illegal and a safety violation. They, again, refused to comply with Smith's
instruction. The plaintiff then completed a job briefing form, detailing Smith's
                                        3
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 4 of 18 - Page ID # 231




instructions, and that he and Mack could not comply with Smith's instructions
because doing so would be illegal and a safety violation. Both the plaintiff and
Mack signed the job briefing form. Id.
      The next day, as the plaintiff and Mack were preparing for their shift,
Trainmaster Amy Bolt told them to go to General Manager Bryce Anderson's
office. Waiting for them when they arrived were Anderson, Smith, Bolt, and
Roadmaster Jason Michaels. Id. The plaintiff alleges that Anderson accused
him of "throwing a manager under the bus," and told him that reporting his
safety concerns was not wise. Filing 1 at 4. Anderson told the plaintiff and
Mack that if they pushed the safety issue any further, they would be
terminated and never work for a railroad again. Anderson then sent the
plaintiff and Mack home for the day. Id. Around May 8, 2019, the plaintiff
contacted the Occupational Safety and Health Administration (OSHA), to
report Anderson's threat to retaliate against him for reporting his safety
concerns.
      In early June 2019, the plaintiff became concerned about the condition
of some railroad tracks, and reported his concern to his superior in a telephone
call. The plaintiff reached his maximum hours of service prior to finishing his
route that day, and as such, he was unable to complete a written report about
his concerns. Filing 1 at 4. On June 12, Anderson suspended the plaintiff for
not turning in a written report regarding his concerns about the railroad
tracks.
      On August 7, 2019, a herbicide was sprayed on weeds around the
railroad tracks, but the defendants did not inform its employees that weeds
had been sprayed. The plaintiff came in contact with the sprayed weeds that
same day, and experienced a reaction that caused a burning sensation on both
arms. Id. The plaintiff contacted his supervisor and requested permission to go


                                         4
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 5 of 18 - Page ID # 232




home, change his clothes, and seek treatment from a nearby physician for his
symptoms. Filing 1 at 4-5. The supervisor denied the plaintiff's request, which
forced him to work for ten hours in contaminated clothing. Filing 1 at 5. When
the plaintiff was able to seek treatment, he was diagnosed with dermatitis and
prescribed medication. Anderson refused to consider the plaintiff's dermatitis
a work-related injury, and would not fill out an accident report. Also, an
Omnitrax corporate officer responsible for work-related injury claims
repeatedly refused to pay for the plaintiff's prescribed medication. Id.
      The plaintiff alleges that he was suspended on August 8, 2019, for
allegedly leaving a switch lock unlocked. Anderson did not provide the plaintiff
with union representation during his suspension meeting, and forced the
plaintiff to sign suspension paperwork. Id. On August 28, the plaintiff was
suspended for unauthorized employment—a violation of the defendants' rule
that "employees must not engage in another business or occupation that would
create a conflict of interest with their employment on the railroad or would
interfere with their availability for service or the proper performance of their
duties." Filing 1 at 5-6. The plaintiff did own and operate his own business, but
alleges that his business did not compete with the defendants, inhibit his
availability, or inhibit his ability to perform his job duties. Filing 1 at 6.
      After his unauthorized work suspension, Anderson told the plaintiff he
could resign and Anderson would make everything go away, or he could have
a hearing on the unauthorized employment charge, in which case he would be
terminated from employment and Anderson would ensure that he never
worked for another railroad, and he would be ineligible for unemployment
insurance benefits. The plaintiff chose to have a hearing, which was held on
October 24, 2019. After the hearing was over, the hearing officer told the
plaintiff and his union representative that he did not believe that the plaintiff


                                         5
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 6 of 18 - Page ID # 233




committed a rule violation with his outside business. However, on November
18, Anderson terminated the plaintiff's employment with the defendants for
his unauthorized employment rule violation, and in December, Omnitrax
required the plaintiff to remove his savings from his company 401(k) account.
      On May 21, 2020, no final decision had been issued regarding the
plaintiff's May 8, 2019, retaliation claim. The plaintiff then filed his complaint
that is now before this Court.


                                 III. DISCUSSION
      The plaintiff alleges that the defendants violated FRSA when Anderson
retaliated and subjected him to adverse employment actions for reporting
safety concerns, and for requesting medical aide. Filing 1 at 7-8. Further, the
plaintiff alleges that the defendants violated FRSA by denying and interfering
with medical treatment for the injury he suffered in the course of his
employment. Filing 1 at 8. The defendants seek dismissal of the plaintiff's first,
second, and third claims pursuant to Fed. R. Civ. P. 12(b)(1), for lack of subject
matter jurisdiction. Further, the defendants argue for dismissal asserting that
the plaintiff's complaint fails to state a claim upon which relief may be granted
pursuant to Fed. R. Civ. P. 12(b)(6). The grounds, however, defendant NK&C
argues for dismissal of the plaintiff's FRSA claims differ from the grounds the
Omnitrax defendants argue. Filing 11 at 2-4; filing 13 at 3-6.


  1. NK&C'S ARGUMENTS FOR DISMISSAL OF THE PLAINTIFF'S FRSA CLAIMS
           1.A. NK&C'S SUBJECT MATTER JURISDICTION ARGUMENT


      Defendant NK&C argues that the plaintiff failed to exhaust all
administrative remedies, which results in this Court lacking subject matter
jurisdiction over his FRSA claims. FRSA provides that an interstate railroad
                                        6
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 7 of 18 - Page ID # 234




carrier, or one of its officers and employees, "shall not discharge, demote,
suspend, reprimand, or in any other way discriminate against an employee for
reporting in good faith, a hazardous safety or security condition [or for]
refusing to work when confronted by a hazardous safety or security condition."
49 U.S.C. § 20109(b)(1)(A) & (B).
      To enforce FRSA's whistleblower protections, an affected employee may
seek relief "by filing a complaint with the Secretary of Labor." 49 U.S.C. §
20109(d)(1). The complaint must be filed not later than 180 days after the date
on which the alleged violation occurred. 49 U.S.C. § 20109(d)(2)(A)(ii). If the
Secretary of Labor does not issue a final decision within 210 days after the
filing of the complaint, and the delay is not due to the employee's bad faith,
FRSA provides a "kick-out" option, allowing the employee to file an original
action at law or equity for de novo review in the appropriate federal district
court "which shall have jurisdiction over such an action without regard to the
amount in controversy." 49 U.S.C. § 20109(d)(3). See also, Gunderson v. BNSF
Railway Co., 850 F.3d 962, 967 (8th Cir. 2017). On the other hand, if the
Secretary of Labor issues a final decision, the employee may obtain review of
the Secretary's final order by filing a petition for review with the United States
Court of Appeals. 49 U.S.C. § 20109(d)(4).
      Although it is not entirely clear, defendant NK&C appears to argue that
the plaintiff was required to see his administrative claim through to a final
decision by the Secretary, or at least not exercise the "kick-out" option when
he did. Because the plaintiff kicked his administrative claim out before the
administrative process was completed, the plaintiff, according to NK&C, failed
to "adhere to the mandatory process set forth in the enabling regulations and
the specific directives of the DOL." Filing 13 at 4.




                                        7
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 8 of 18 - Page ID # 235




         NK&C contends that its subject matter jurisdiction challenge is a factual
challenge, and has filed several exhibits, four of which are Department of
Labor letters NK&C received regarding the plaintiff's administrative claims.
Filings 13-1 to 13-4. Three of the letters are notices that the plaintiff filed
administrative claims. Filing 13-1; filing 13-2; filing 13-3. The fourth letter is
NK&C's notice of the Secretary's findings, and includes a copy of the notice
provided to the plaintiff. Filing 13-4. The notice acknowledges that the plaintiff
requested that OSHA terminate its investigation, and further reported that
based on the information gathered so far, the Secretary was unable to conclude
that there is reasonable cause to believe a violation of the statute occurred. The
notice also advised the plaintiff that he had thirty days to file objections and
request a hearing, and if no objections were filed, the Secretary's findings
would become final. Filing 13-4. The complaint now before this Court was filed
before the thirty days had elapsed, and before the Secretary's findings became
final.
         First, the Court finds that NK&C's claim of a factual challenge to this
Court's subject matter jurisdiction is not well-taken. NK&C's exhibits, as well
as the other exhibits filed by NK&C in support of its purported factual
challenge, do not contradict or conflict with the allegations in the plaintiff's
complaint pertinent to this Court's subject matter jurisdiction.
         Further, NK&C's argument that the plaintiff failed to follow a
"mandatory process set forth in the enabling regulations" cannot be reconciled
with the relevant statutory text addressing this Court's jurisdiction. That
statutory text is very clear: if the Secretary had not issued a final decision after
210 days, and the delay is not due to the complainant's bad faith, a complainant
may abandon agency proceedings and file a district court action, "which shall




                                         8
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 9 of 18 - Page ID # 236




have jurisdiction over such an action without regard to the amount in
controversy." 49 U.S.C. § 20109(d)(3); Gunderson, 850 F.3d at 971.
      Here, the plaintiff alleged, and NK&C acknowledged, that more than 210
days had elapsed since the plaintiff filed his administrative claim. Filing 1 at
2; filing 13 at 3-4. The plaintiff alleged, and NK&C does not dispute, that as of
the date the plaintiff's federal district court complaint was filed, the Secretary
of Labor had not issued a final decision regarding the plaintiff's administrative
claim. Filing 1 at 2; filing 13 at 4. Nothing in the plaintiff's complaint, or in
NK&C's exhibits, suggests that the plaintiff has acted in bad faith. Thus,
whether viewed as a factual challenge, or as a facial challenge, nothing in this
record supports NK&C's subject matter jurisdiction challenge.
      Defendant NK&C's argument that the plaintiff did not exhaust his
administrative remedy is contrary to law. FRSA expressly requires pursuit of
an administrative remedy before allowing a sequential de novo federal district
court review. Gunderson, 850 F.3d at 971. That is exactly what the plaintiff
alleged he did. The plaintiff's complaint alleged facts showing that he filed his
initial complaints with the Secretary of Labor (OSHA). After 210 days, the
Secretary of Labor had not issued a final order. Absent the plaintiff's bad faith,
he could, and did, properly exercise his statutory "kick-out" rights, giving this
Court subject matter jurisdiction over his FRSA retaliation claims. The Court
finds that the plaintiff alleged facts to support subject matter jurisdiction
regarding his FRSA claim as to NK&C.


                 1.B. NK&C'S 12(B)(6) DISMISSAL ARGUMENT.


      NK&C argues that the plaintiff's complaint fails to state a claim for relief
based on the doctrines of res judicata and collateral estoppel. Res judicata, or


                                        9
    4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 10 of 18 - Page ID # 237




claim preclusion, bars relitigation of a claim if: (1) a prior judgment was
rendered by a court of competent jurisdiction; (2) the prior judgment was final
and on the merits; and (3) the same cause of action and parties (or their privies)
were involved in both actions. Cardona v. Holder, 754 F.3d 528, 530 (8th Cir.
2014). Collateral estoppel, or issue preclusion, requires that the issue in a prior
action be identical to the decisive issue in the current action, and that the party
against whom collateral estoppel is being invoked had a full and fair
opportunity to litigate the issue in the prior action. Lincoln Benefit Life v.
Wilson, 907 F.3d 1068, 1075 (8th Cir. 2018).
          NK&C argues that the plaintiff's complaint seeks to challenge the
discipline he received for failing to file a timely safety and hazard report,
leaving a switch unlocked, and engaging in unauthorized employment.1 Filing
13 at 8. The Court disagrees.
          First, even assuming the plaintiff's FRSA claims challenge his previous
rule violation determinations, the plaintiff alleges facts showing he did not
have a full and fair opportunity to litigate the rule violation accusations. The
plaintiff alleges that he was not provided with union representation at his
suspension hearing regarding the unlocked switch, and was forced to sign the
suspension paperwork. Filing 1 at 5. Also, the plaintiff alleges that after the
unauthorized employment hearing, the hearing officer told the plaintiff and
his union representative that he did not believe the plaintiff committed a rule



1   NK&C supports its argument by alleging facts that are nowhere to be found in the
complaint. Those facts have not been considered or credited by the Court. However,
consistent with NK&C’s supplemental facts, the plaintiff’s complaint acknowledges that he
was cited and disciplined for allegedly failing to make a timely safety and hazard report, as
well as allegedly failing to lock a switch and engaging in unauthorized employment. Filing 1
at 4-5.

                                             10
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 11 of 18 - Page ID # 238




violation, but Anderson still terminated the plaintiff's employment. Filing 1 at
6.
      Further, the Court is unable to conclude that there is an identity of
claims or issues between the plaintiff's workplace rules violation hearings and
the adjudication of his FRSA retaliation claims in this Court. To prevail on his
FRSA retaliation claims, the plaintiff must prove: (1) that he engaged in
protected activity; (2) NK&C knew or suspected, actually or constructively,
that he had engaged in protected activity; (3) the plaintiff suffered an adverse
action; and (4) the circumstances raise an inference that the protected activity
was a contributing factor in the adverse action. Gunderson, 850 F.3d at 968. If
the plaintiff is successful, the defendant may avoid liability if it demonstrates
by clear and convincing evidence that it would have taken the same
unfavorable action in the absence of the plaintiff's protected activity. BNSF
Ry. Co. v. United States Dep't. of Labor, 867 F.3d 942, 945 (8th Cir. 2017); 49
U.S.C. § 42121(b)(2)(B)(ii). Here, the plaintiff alleges that the purported rule
violations that resulted in his discipline were pretextual. The critical inquiry
in a pretext analysis is whether the employer in good faith believed that the
employee was guilty of the conduct justifying discharge. BNSF, 867 F.3d 947.
      The plaintiff's FRSA claims concern whether the circumstances
surrounding the alleged workplace rule violations and the discipline imposed
raise an inference that such was pretextual, or that the plaintiff's reporting of
safety concerns, as well as his injury, were contributing factors in the adverse
actions imposed. There is nothing in the plaintiff's complaint—or for that
matter, NK&C's supplemental facts—that would allow this Court to find that
the elements of a FRSA claim, or the defendants' subjective motivation or good
faith, were claims or issues finally decided in the prior employee rule violation




                                       11
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 12 of 18 - Page ID # 239




hearings. Accordingly, the doctrines of res judicata and collateral estoppel are
not implicated.


 2. OMNITRAX'S ARGUMENTS FOR DISMISSAL OF THE PLAINTIFF'S FRSA CLAIMS
         2.A. OMNITRAX'S SUBJECT MATTER JURISDICTION ARGUMENT


      The Omnitrax defendants allege that the plaintiff never filed an
administrative claim that specifically named either of the Omnitrax
defendants. This alleged omission, the Omnitrax defendants argue, constitutes
the plaintiff's failure to exhaust his administrative remedy with respect to
claims against them. Filing 11 at 2-4. Further, the Omnitrax defendants argue
that the plaintiff's alleged failure to exhaust his administrative remedies
deprives this Court of subject matter jurisdiction, and as such, the plaintiff's
FRSA claims as to both Omnitrax defendants must be dismissed pursuant to
Fed. R. Civ. P. 12(b)(1).
      Generally, the timely filing of an administrative complaint is not a
jurisdictional prerequisite to suit in federal court, but is a requirement, like a
statute of limitation, subject to waiver, estoppel, and equitable tolling. Zipes v.
Trans World Airlines, Inc., 455 U.S. 385, 393 (1982) (Title VII claim); Sebelius
v. Auburn Regional Med. Ctr., 568 U.S. 145, 154 (2013) (Medicare
reimbursement claim); Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,
438 (2011) (Veterans Court claim); Union Pacific R. Co. v. Brotherhood of
Locomotive Engineers, 558 U.S. 67, 81-82 (2009) (NRAB grievance
adjudications).
      An administrative rule that does not govern a court's adjudicative
capacity—in other words, a court's subject matter or personal jurisdiction—
should not be referred to as jurisdictional. Henderson, 562 U.S. at 435.


                                        12
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 13 of 18 - Page ID # 240




Administrative rules, even if important and mandatory, that do not reference
a court's adjudicative capacity are more aptly thought of as "claims-processing
rules." Id.; Boechler, P.C. v. Comm'r of Internal Revenue, No. 19-2003, 2020
WL 4248469, at *1 (8th Cir. Jul. 24, 2020). "These are rules that seek to
promote the orderly progress of litigation by requiring that the parties take
certain procedural steps at certain specified times." Henderson, 562 U.S. at
435.
       Here, the rules concerning the initiation of a FRSA whistleblower claim
do not condition this Court's adjudicative capacity on the timely filing of the
initial complaint. 42 U.S.C. § 20109(d)(1) provides:


       In general.—An employee who alleges discharge, discipline, or
       other discrimination in violation of subsection (a), (b), or (c) of this
       section, may seek relief in accordance with the provisions of this
       section, with any petition or other request for relief under this
       section to be initiated by filing a complaint with the Secretary of
       Labor.


The rules governing the procedure for initiating a complaint include a statute
of limitation for the filing of a complaint, but without any kind of jurisdictional
reference.


       Statute of limitations.—An action under paragraph (1) shall be
       commenced not later than 180 days after the date on which the
       alleged violation of subsection (a), (b), or (c) of this section occurs.


42 U.S.C. § 20109(d)(2)(A)(ii).


                                          13
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 14 of 18 - Page ID # 241




      This provision, like most statute of limitation provisions, is subject to
waiver, estoppel, and equitable tolling, and is consistent with claim-processing
rules—rules intended to promote the orderly progress of litigation by requiring
that the parties take certain procedural steps at certain specified times.
Henderson, 562 U.S. at 435.
      It is, however, important to note that although the timely filing of an
initial complaint with the Secretary of Labor does not implicate this Court's
adjudicatory capacity, as discussed with respect to NK&C's subject matter
jurisdiction argument, § 20901(d)(3) does implicate when this Court's
jurisdiction may "kick-in." Once a complaint has been filed, the Secretary of
Labor has 210 days to issue a final order or the complainant, in the absence of
his bad faith, may "kick-out" the complaint and "bring an original action at law
or equity for de novo review in the appropriate district court of the United
State, which shall have jurisdiction over such an action without regard to the
amount in controversy." 42 U.S.C. § 20109(d)(3).
      Statutory time limits are jurisdictional only when Congress clearly
states that they are. Boechler, supra. Here, Congress did not clearly state that
this Court's jurisdiction is limited to timely filed initial complaints, but
instead, circumscribed federal district court jurisdiction until the Secretary of
Labor has had at least 210 days to issue a final order. Then, in the absence of
bad faith, the complainant may exercise the option to kick the complaint out
by filing an action in the appropriate federal district court.
      The Court finds that even if the plaintiff, as Omnitrax asserts, "NEVER
filed an administrative complaint" (filing 11 at 3) against the Omnitrax
defendants, that fact does not implicate this Court's subject matter
jurisdiction. The timely filing of the initial complaint with the Secretary of


                                       14
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 15 of 18 - Page ID # 242




Labor is a claims-processing requirement subject to several defenses such as
waiver, estoppel, or equitable tolling, or, as the plaintiff argues here, that the
Omnitrax defendants and NK&C share a substantial identity. Filing 22 at 1.
The Omnitrax defendants' motion to dismiss pursuant to Fed. R. Civ. P.
12(b)(1) for lack of subject matter jurisdiction is without support in the law.


            2.B. OMNITRAX'S RULE 12(B)(6) DISMISSAL ARGUMENT.


      The Omnitrax defendants argue and assert that FRSA protects only
employees from the actions of their employers, and that the plaintiff was never
"employed" by the Omnitrax defendant. Additionally, the Omnitrax
defendants assert that the plaintiff's complaint alleging that he was employed
by all defendants is merely a legal conclusion, insufficient to satisfy the
requirements to state a claim for relief. Filing 11 at 5. Actually, the plaintiff
did more than just lump the Omnitrax defendants in with NK&C under the
general label of "defendants." The plaintiff identified that Omnitrax was
responsible for denying payment of the plaintiff's medication prescribed to
treat his herbicide-induced dermatitis, and that Omnitrax required the
plaintiff to remove his saving from his employee 401(k) account. Filing 1 at 5-
6. Both of these actions are the kind of actions an employer or the employer's
authorized agent may take with respect to an employer's employee.
      FRSA speaks to the conduct of railroad carriers, and precludes "railroad
carriers engaged in interstate or foreign commerce, a contractor or a
subcontractor of such a railroad carrier, or an officer or employee of such
railroad carrier" from discharging, demoting, suspending or reprimanding an
employee for, in good faith, reporting rule, regulation, or law violations. 49
U.S.C. § 20109(a)(1). "Rail carriers means any person providing common


                                       15
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 16 of 18 - Page ID # 243




carrier railroad transportation for compensation." 49 U.S.C. § 10102(5). The
plaintiff alleges that Omnitrax Holdings controls the operation of NK&C's
interstate transportation of agricultural products, and that Omnitrax, Inc.
provides rail transportation services across the nation. Those allegations are
not merely conclusory labels, and at a minimum, are sufficient to raise a
reasonable expectation that discovery will reveal evidence to substantiate the
plaintiff's claim that the Omnitrax defendants fit the definition of a railroad
carrier, and may be liable to the plaintiff for his damages. See Twombly, 550
U.S. at 545.


                        3. THE PLAINTIFF'S FELA CLAIM.
      The Omnitrax defendants and NK&C assert that the plaintiff's
complaint "fails to allege a duty owed to Plaintiff" and "fails to allege a breach"
regarding the injury he sustained due to herbicide exposure. Filing 11 at 6;
filing 13 at 11. The Court finds the defendants' assertions to be without merit.
      The plaintiff alleged in his complaint that the defendants sprayed an
industrial herbicide on weeds surrounding its railroad tracks, and did not
inform its employees that weeds had been sprayed. That same day, the plaintiff
came in contact with the herbicide and suffered a reaction that was later
diagnosed as dermatitis. The plaintiff requested, but was denied, leave to go
home and change out of his herbicide-contaminated clothing, which resulted in
the plaintiff working for ten hours in contaminated clothing. The plaintiff
alleges that he eventually received medical treatment, and was prescribed
medication to treat his dermatitis. The defendants, however, refused to
consider the plaintiff's dermatitis condition as a work-related injury, and
refused to pay for the plaintiff's prescription medication. Filing 1 at 4-5. FELA
imposes upon employers a continuous duty to provide a safe place to work.


                                        16
 4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 17 of 18 - Page ID # 244




Cowden v. BNSF Ry. Co., 690 F.3d 884, 889 (8th Cir. 2012). This duty is non-
delegable, and increases as the risk to the employee increases. Francisco v.
Burlington N. R.R. Co., 204 F.3d 787, 789 (8th Cir. 2000). The railroad's
conduct is measured by the degree of care that persons of ordinary, reasonable
prudence would use under similar circumstances, and what would be
anticipated as a result of a particular condition. Ackley v. Chicago and North
Western Transp. Co., 820 F.2d 263, 267 (8th Cir. 1987).
      The allegation that the defendants sprayed an industrial herbicide
around the railroad tracks implicates the railroad's duty to provide a safe place
for the plaintiff to work. Failing to warn the plaintiff, and all other railroad
workers, of the condition it created by spraying the herbicide implicates a
breach of the railroad's duty. Further, the plaintiff sufficiently alleged that the
railroad's conduct in failing to warn about the herbicide application, and then
refusing to allow the plaintiff to change out of his contaminated clothing,
implicates whether the defendants exercised the degree of care that persons of
ordinary, reasonable prudence would use under similar circumstances, and
what would be anticipated as a result of a toxic chemical exposure. The
defendants' motion to dismiss the plaintiff's FELA claim is not well-taken at
this stage of the proceedings.


      IT IS ORDERED:

      1.    The Omnitrax defendants' motion to dismiss (filing 10) is
            denied.


      2.    Defendant NK&C Railway's motion to dismiss (filing 12) is
            denied.



                                        17
4:20-cv-03056-JMG-SMB Doc # 30 Filed: 08/19/20 Page 18 of 18 - Page ID # 245




    3.    The plaintiff's motion to strike (filing 19) is denied as moot.


    4.    This matter is referred to the Magistrate Judge for case
          progression.


    Dated this 19th day of August, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                     18
